Per Curiam:
The demurrer admits all the facts averred in the first count of the declaration. That avers the sale and purchase to have been at a specific price per acre, and through a mutual mistake, 6 acres more than was contained in the piece of land was sold, *490bought, and paid for. In view of the price paid per acre — $135 —this is too large a deficiency not to relieve against in equity.
As the plaintiffs in error thus obtained money which they are not in equity entitled to retain, this action lies, and the judgment is correct.
Judgment affirmed.